PER CURIAM:
Shamsadeen Ibn Purvis seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2255 (2000) motion. The district court based its dismissal on Purvis’s failure to supplement his motion to explain why it should not be considered untimely after being ordered by the court to do so. Although Purvis filed a timely response in compliance with the court’s order and provided evidence that his § 2255 motion was timely filed, the response was inadvertently overlooked.
After noting a timely appeal, Purvis filed a motion for reentry of order in the district court requesting that the court vacate its dismissal order under Fed.R.Civ.P. 60(b) and reenter it, so that he could file a timely motion to alter or amend judgment under Fed.R.Civ.P. 59(e), which he claimed he was prevented from doing by the court’s failure to send him a copy of its order within the ten-day period. The district court denied the motion without prejudice but requested leave from this court under Fed.R.Civ.P. 60(a) to correct its mistake arising from oversight or omission.
We grant such leave and remand to the district court for the purpose of correcting its mistake and granting relief under Rule 60. See Fobian v. Storage Tech. Corp., 164 F.3d 887 (4th Cir.1999). The record, as supplemented, will then be returned to this court for further consideration. If still dissatisfied, the parties can also appeal to this court from any subsequent final order. See id.

REMANDED.